Citation Nr: 1500238	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2010, the Veteran presented sworn testimony during a formal hearing before a Decision Review Officer at the Columbia RO.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran was scheduled to appear at the Columbia RO to have a personal hearing with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for erectile dysfunction and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

The July 2009 rating decision also denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran disagreed with the denial and perfected an appeal in March 2010.  In an August 2010 rating decision, service connection was granted for hypertension and a noncompensable disability rating was assigned.  The veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

The Veteran does not have skin cancer that had its clinical onset in service or that is otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in August 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.

The Board recognizes that a medical opinion was not obtained as to the claimed skin cancer.  However, such opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is no competent evidence of a current diagnosis of skin cancer or of a relationship between the skin cancer and the Veteran's active duty-or a service-connected disability.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran asserts entitlement to service connection for skin cancer as a result of sun exposure during his service in the Republic of Vietnam.  See the June 2010 RO hearing transcript.  To this end, the Board does not dispute the Veteran's exposure to sun during his active duty service.  However, for the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's service treatment records (STRs) do not discuss any complaint or diagnosis of skin cancer.  A Report of Medical History dated in February 1967 indicates that the Veteran had a sebaceous cyst on his back.  The cyst was removed in July 1967; there was no evidence of cancer.  Notably, the Veteran's September 1969 service separation examination was absent any documentation of a continuing skin disability.

Private treatment records dated in January 2008 indicate that the Veteran has experienced eczema; no current or prior diagnosis of skin cancer was documented at that time.  Notably, VA and private treatment records are pertinently absent any indication that the Veteran currently suffers from skin cancer.

Crucially, the Veteran has not presented any medical evidence demonstrating that he has ever been diagnosed with skin cancer.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim of entitlement to VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran is competent to testify as to observable symptoms, he has not been shown to be a medical professional and is not competent to render a medical diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994) and Jandreau, 492 F.3d at 1376-1377 (layperson competent to identify simple conditions such a broken leg, but not complex conditions such as cancer).  Critically, a specific diagnosis, such as skin cancer, requires specialized medical training and expertise to properly identify, and is, therefore, not capable of lay observation.  See Jandreau, 492 F.3d at 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Accordingly, the probative value of the assertions of the Veteran that he has skin cancer is greatly outweighed by the objective medical evidence of record.  See Jandreau supra & Buchanan supra.

Additionally, a chronic disability was not shown to exist immediately prior to the Veteran's pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent the Veteran was diagnosed with a sebaceous cyst in February 1967, the Board considers the time difference too remote to constitute a current disability for his claim that was filed in July 2008, particularly given that the subsequent VA and private treatment records do not reflect the presence of a sebaceous cyst or skin cancer.  Consequently, the current disability element of the claim is not met and service connection for skin cancer is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the Veteran does not exhibit a current diagnosis of skin cancer.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran's claim of entitlement to service connection for skin cancer is denied.


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

The Veteran asserts has peripheral neuropathy of the bilateral upper and lower extremities as a result of his active service, to include exposure to Agent Orange in the Republic of Vietnam.  See, e.g., the June 2010 RO hearing transcript.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden, 381 F.3d 1167.  He also contends that he suffers from erectile dysfunction as a result of his service-connected hypertension.  See, e.g., the June 2010 RO hearing transcript.  Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims remaining on appeal must be remanded for further evidentiary development.

With respect to the claimed erectile dysfunction, the Veteran's VA and private treatment records demonstrate that he has a current diagnosis of erectile dysfunction, for which he is prescribed Viagra.  See the private treatment records dated in March 2006; see also the VA treatment records dated in March 2009.  Additionally, as described above, the Veteran is service-connected for hypertension.  See the rating decision dated August 2010.

As to the claimed peripheral neuropathy of the upper and lower extremities, the Veteran's VA and private treatment records are absent any documentation of a diagnosis of peripheral neuropathy.  However, the Veteran has testified that he experiences numbness in the balls of his feet and tingling in his hands.  See the June 2009 RO hearing transcript.  To this end, the Veteran is competent to report that he experienced symptoms such as numbness and tingling.  See Jandreau, 492 F.3d at 1376-77.

It is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As to the claimed peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset." Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).

The Veteran has not been afforded a VA examination as to the erectile dysfunction and peripheral neuropathy claims.  Thus, there remain questions as to current diagnoses and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA examinations with medical opinions should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since March 2010.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA neurology examination to determine the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military peripheral neuropathy symptomatology.

If the examiner diagnoses peripheral neuropathy, he/she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the peripheral neuropathy was incurred during the Veteran's military service or within the first post service year or is otherwise related to his service, to include his presumed herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current peripheral neuropathy of the upper and lower extremities was caused or made chronically worse by his service-connected disabilities to include hypertension.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, schedule the Veteran for a VA urology examination to determine the nature and etiology of the claimed erectile dysfunction.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that erectile dysfunction was incurred during the Veteran's military service or is otherwise related to his service, to include his presumed herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that erectile dysfunction was caused or made chronically worse by his service-connected disabilities to include hypertension.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.


4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


